UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 21, 2011 Southwest Airlines Co. (Exact name of registrant as specified in its charter) Texas 1-7259 74-1563240 (State or other jurisdiction (Commission (I.R.S. Employer of incorporation) File Number) Identification No.) P. O. Box 36611, Dallas, Texas 75235-1611 (Address of principal executive offices) (Zip Code) Registrant's telephone number, including area code:(214) 792-4000 Not Applicable Former name or former address, if changed since last report Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: []Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 2.02Results of Operations and Financial Condition. On April 21, 2011 the Registrant issued a press release announcing its financial results for the first quarter 2011.The press release is furnished herewith as Exhibit 99.1 and is incorporated by reference into this Item 2.02. The information furnished in this Item 2.02 shall not be deemed "filed" for purposes of Section 18 of the Securities Exchange Act of 1934, as amended, or otherwise subject to the liabilities of that section, nor shall such information be deemed incorporated by reference in any filing under the Securities Act of 1933, as amended, regardless of any general incorporation language in such filing, except as shall be expressly set forth by specific reference in such filing. Item 9.01Financial Statements and Exhibits. (d) Exhibits: 99.1 Registrant’s First Quarter 2011 Earnings Release. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. SOUTHWEST AIRLINES CO. April 21, 2011 By /s/Laura Wright Laura Wright Chief Financial Officer (Principal Financial and Accounting Officer) Exhibit Index Exhibit No. Description Registrant's First Quarter 2011 Earnings Release.
